Judgment unanimously affirmed, without costs of this appeal to any party. Certain additional findings ma(le. Memorandum: We find no jurisdictional errors in the tax foreclosure proceeding based upon failure to pay 1953 taxes. Therefore, Snivel Realty Corporation has title to the property to the *959exclusion of the plaintiff, Sanderson, and the judgment should be affirmed. However, there is an additional ground for affirmance and that is that the defendant Elman, Snivel Realty 'Corporation’s grantor, received a tax deed in 1958 .based upon a 1948 default. There is no defect in that proceeding. We find that this deed, in itself, was effective to pass good title. Halpern, J., concurs in result solely on the additional ground stated in the memorandum. (Appeal from judgment of Onondaga Trial Term dismissing the complaint.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.